ALDISERT, Circuit Judge,
concurring and dissenting.
This sordid record reveals wretched wrongdoing by David Wander and Edward Reddington. There were clear violations of Pennsylvania statutes prohibiting conspiracy 1 and extortion 2 which called for vigorous criminal prosecution. But the squalor of the facts that make out offenses against the Commonwealth of Pennsylvania must not influence the important threshold question presented to us: was an offense committed against the United States? I think not. I would reverse the convictions on all counts for insufficiency of subject matter jurisdiction with instructions to dismiss the indictment.
I.
All counts of the indictment alleged substantive violations of the Travel Act, 18 *1264U.S.C. § 1952,3 or conspiracy to violate the Travel Act, under 18 U.S.C. § 371. Yet I believe that the interstate travel and use of interstate facilities in this case were but casual and incidental occurrences which amounted to nothing more than what Mr. Justice Marshall referred to in Rewis v. United States, 401 U.S. 808, 812, 91 S.Ct. 1056, 28 L.Ed.2d 493 (1971), as “a matter of happenstance.” Their nexus with any subsequent attempt at extortion is insufficient to establish federal jurisdiction.
■ This was strictly a local affair. Allegheny County’s Clerk of Criminal Courts, Robert Peirce, an attractive new face on the local political scene, had incurred the displeasure of appellant Wander, a bail bondsman, by instituting salutary bail bond reforms. In an effort to blackmail or otherwise embarrass Peirce, Wander planned a standard soap opera scenario, placing Ms. Michael Currie in a compromising situation with Peirce and photographing them. All the incidents were local in nature, involving local people with local motivation and local objectives.
The mighty sovereignty of the United States of America was invoked only because of earlier chapters in this saga. Although she was married to another man, Ms. Currie had been living with a boyfriend, Joseph Volpini, until March 1973 when they had a lovers’ quarrel in which he “ripped her clothes and . . . tore up everything.” Appendix at 377. Until she could mend her heart- and clothes-rending quarrel with Volpini, Ms. Currie and her baby fled to the home of her sister who had moved from Allegheny County to Florida.
Ms. Currie’s participation in the Peirce blackmail scheme was precipitated by her still earlier involvement in another plot. In May 1972, she and Volpini had been in an automobile accident in Allegheny County. In the process of prying the cars apart, traffic officers discovered a quantity of marijuana, resulting in state criminal charges being lodged against the lovers. They stood trial without a jury and were awaiting the judge’s decision at the time Currie went to Florida. Wander, whose firm had posted her bond, and Reddington threatened that she would be convicted of the drug charge and lose custody of her baby unless she played the tarnished ingenue in the motel scene with Peirce.
Now how does federal jurisdiction enter this mise en scene? It enters, the government contends with a straight face, because of three circumstances. First, there was a Wander to Currie long-distance telephone call placed between March 1 and March 12, 1973 about which the parties cannot remember what was discussed. Second, there was a Reddington to Currie long-distance call on March 12 in which he notified her that she had to return to Pittsburgh to appear before the state judge for his decision. The third factor, says the government, was Currie’s plane trip from Florida to Pittsburgh for the express purpose of receiving the verdict of the state judge.
Upon Currie’s arrival in Pittsburgh to appear in court, however, Wander and Red-dington booked her into the Quality Court motel for what could be called a “photographic opportunity.” The unlawful activity which followed and to which the uses of interstate commerce were connected was the motel incident. That event occurred wholly in Allegheny County, as did each substantive event and transaction which related to the incident. With the sole excep*1265tion of Michael Currie, every person who played any substantial role in the events, throughout the entire period covered by the indictment, was residing and working in Allegheny County. These facts are critical, because the teachings of the Supreme Court in cases at the limits of federal jurisdiction under the Travel Act — and it must be acknowledged that this is a borderline ease— require that the Act be given a scope no broader than necessary to encompass those functions which Congress expressly, or by fair implication, contemplated would be served by the Act.
II.
The Travel Act’s legislative history has already been treated in depth. See Judge Friendly’s thorough discussion in United States v. Archer, 486 F.2d 670, 678-80 (2d Cir. 1973); see also Justice, then Judge, Stevens’ treatment in United States v. Al-tobella, 442 F.2d 310, 313-14 (7th Cir. 1971). The Supreme Court has announced the following precepts to guide the interpretation of the Act. First, “§ 1952 was aimed primarily at organized crime and, more specifically, at persons who reside in one State while operating or managing illegal activities located in another,” Rewis v. United States, 401 U.S. 808, 811, 91 S.Ct. 1056, 1059, 28 L.Ed.2d 493 (1971). Second, “an expansive [reading of the] Travel Act would alter sensitive federal-state relationships, could overextend limited federal police resources, and might well produce situations in which the geographic origin of [participants], a matter of happenstance, would transform relatively minor state offenses into federal felonies.” Id. at 812, 91 S.Ct. at 1059. Third, neither statutory language nor legislative history supports a broad interpretation of § 1952, id., and fourth, ambiguity in the Travel Act should be resolved in favor of lenity. Id.; see also United States v. Bass, 404 U.S. 336, 347-48, 92 S.Ct. 515, 30 L.Ed.2d 488 (1971).
It is these precepts which determine where the jurisdictional line is to be drawn. Only then can we tell on which side of that line our case falls. I believe this approach is preferable to any attempt at “color matching” precedents.4 I do not find it useful to list precedents from the circuits as the majority does, Majority Opinion at 1256-1257, and then to assess our jurisdiction on the basis of a personal judgment that the relevant facts here are more like those of one case than those of another. To me there has to be a more rational and neutral test than the highly subjective comparisons of, for instance, in-state checks cleared through out-of-state banks with out-of-state checks drawn to cover gambling debts, or of local newspapers subscribed to by out-of-state residents with interstate phone calls to out-of-state map services.
At oral argument I posed a question which government counsel, and now the majority, answered affirmatively: *1266I don’t think so. The question was inspired by Judge Henry Friendly’s belief that “[t]he Founding Fathers . . . would have been surprised to find the federal courts trying cases of corruption of the New York City administration simply because one of the participants has rowed across the Hudson in the course of the criminal venture.” H. Friendly, Federal Jurisdiction: A General View 61 (1973). I will go one step further: I believe that the late Attorney General Robert F. Kennedy and his Justice Department colleagues who sponsored the Travel Act, as well as the members of Congress who enacted it, would be equally surprised to learn that such was their legislative intention.
*1265Assume that all the activity took place in Philadelphia, Pennsylvania and that Ms. Currie left Philadelphia only long enough to have lunch across the river in Camden, New Jersey. Assume further that during lunch she received a phone call, and her return to Philadelphia from Camden was in response thereto. Would there be federal jurisdiction under the Travel Act?
*1266III.
While conceding that it would go beyond the proper exercise of judicial power to confine the Travel Act to the precise purpose stated to the Congress by the Attorney General who drafted the bill in the first instance,5 I recognize that the jurisprudential era is long past when courts will interpret a penal statute according to its literal words. We no longer follow the literal rule of statutory interpretation.6 Rather, “[w]hen aid to construction of the meaning of words, as used in the statute, is available, there certainly can be no ‘rule of law’ which forbids its use, however clear the words may appear on ‘superficial examination’ ”. Train v. Colorado Public Interest Research Group, Inc., 426 U.S. 1, 10, 96 S.Ct. 1938, 1942, 48 L.Ed.2d 434 (1976).
Our ultimate aim is to ascertain the intention of Congress in enacting a statute; that intention, when discovered, must prevail. United States v. American Trucking Associations, 310 U.S. 534, 542, 60 S.Ct. 1059, 84 L.Ed. 1345 (1940). Our responsibility is to construe the statute in accordance with the maxim that an ambiguity concerning the ambit of criminal statutes should be resolved in favor of lenity. Dunn v. United States, - U.S. -, -, 99 S.Ct. 2190, 60 L.Ed.2d 743 (1979); United States v. Naftalin, - U.S. -, -, 99 S.Ct. 2077, 60 L.Ed.2d 624 (1979); United States v. Culbert, 435 U.S. 371, 379, 98 S.Ct. 1112, 55 L.Ed.2d 349 (1978). Although we are taught not to manufacture ambiguity where none exists, the Supreme Court has found ambiguity in the Travel Act in the very issue under discussion, Rewis, supra, 401 U.S. at 812, 91 S.Ct. 1056. It therefore becomes our responsibility to construe the statute in accordance with this maxim, not, however, so strictly as to defeat the obvious intention of the legislature. Huddleston v. United States, 415 U.S. 814, 831, 94 S.Ct. 1262, 39 L.Ed.2d 782 (1974). “[T]o ensure that the legislature speaks with special clarity when marking the boundaries of criminal conduct, the courts must decline to impose punishment for actions that are not ‘ “plainly and unmistakably” ’ proscribed. United States v. Gradwell, 243 U.S. 476, 485 [, 37 S.Ct. 407, 61 L.Ed. 857] (1917) . . .” Dunn v. United States, supra, - U.S. at - -, 99 S.Ct. at 2197.
IV.
“The principal justification for federal jurisdiction over offenses not impacting directly on primary federal interests is the need for investigative and procedural facilities that can respond to modern, sophisticated, national or international crime beyond the reach of local police and district attorneys.” 7 In the Travel Act, Congress created federal jurisdiction to fill that limited need. Its legislative history indicates an *1267intent to strike “at organized crime and, more specifically, at persons who reside in one State while operating or managing illegal activities located in another.” Rewis, supra, 401 U.S. at 811, 91 S.Ct. at 1059. The federal courts have been admonished not to give the language of the statute a literal meaning. Rewis, for example, held that “interstate travel by mere customers of a gambling establishment” does not give rise to a federal interest sufficiently worthy of protection to establish jurisdiction under the Act. Id.
Accordingly, with Judge Friendly I cannot accept an interpretation of the Act that “if read literally, would cover a $10 payment to fix a traffic ticket if only the person desiring the fix walked across the state line to pay off the policeman.” United States v. Archer, supra, 486 F.2d at 679. Yet using the majority’s test of “substantial, direct and deliberate” and “essential,” federal jurisdiction would probably vest under such a hypothetical situation.8
Although I am not persuaded that any litmus paper test can be devised, I believe that at a minimum the federal courts must conduct a principled examination of each specific set of circumstances. The following analysis is suggested. If the “unlawful activity” is clearly of the type described by the Attorney General in the presentation of his bill, and discussed by the legislators in available legislative history, including committee reports, the inquiry should stop since federal jurisdiction will be established. If the activity is not reasonably encompassed by this history, then in order not to “alter sensitive federal-state relationships” or “overextend limited federal police resources,” the courts should consider at least two factors.
The first is the capacity of the federal prosecutor to manage both the investigation and prosecution effectively. If the unlawful activity involves use of interstate facilities by the principals on such a scale that local investigation and prosecution would be ineffective, then it may be concluded that a federal interest is implicated. The determination that a federal interest exists is extremely sensitive, however, because federal prosecutorial intervention has a significant effect on federal-state relations. When federal authorities intervene, more than bruised sovereign egos may surface. Federal prosecution in a particular case may signal to local authorities that federal intervention is federal preemption of the entire field of similar cases in the future. We must evaluate the likelihood that the local authorities will yield to the federal authorities and abdicate their responsibility to police and prosecute traditionally local offenses. The injury to society which would result from the absence of prosecution by either local or federal authorities must be averted. It would not be unreasonable for local authorities to say, “If the feds want this case, they can have all of them.” The capacity of the federal prosecutor’s office to manage investigation and prosecution of purely local matters with only tangential interstate overtones is thus properly measured not by its ability to handle an isolated case, but by its capacity to handle all subsequent similar cases and by the likelihood that it will do so. We must recognize the possibility of a hiatus in law enforcement if the federal authorities decide not to preempt an entire field once they have intervened in a particular case.
The second factor is the capacity of the local prosecutor, with or without federal assistance, to investigate and prosecute effectively. This may be considered a corollary of the first, and implicates the quality and quantity of interstate contacts associated with what would otherwise be a purely *1268local matter. It would include consideration of the problems of venue, expense, extradition, and any practical difficulties which might be encountered by a local authority in extending its investigative arm beyond state lines. Another dimension of local capacity to be measured by the federal prosecutor is whether state prosecution is likely to be ineffective, either deliberately or otherwise.
Although these factors may appear to be appropriate for the consideration of federal prosecutors only,9 1 believe the federal courts also have a profound responsibility to prevent the adverse social consequences that would flow from the failure of both state and federal authorities to take action in the wake of casual or sporadic federal intervention in particular local matters. Federal courts must understand that although we may have the power to give an interpretation of a federal criminal statute beyond the purpose explicitly stated in its legislative history, we must also consider the ultimate jurisdictional and social effects of our action. It is one thing for the executive branch, through an eager government agent or young assistant United States Attorney , to find a case sufficiently newsworthy to demonstrate the diligence of the federal prosecutor’s office; it is quite another thing for the judiciary, under less political pressure and with all-pervasive accountability, to affix the imprimatur of binding precedential significance that will have weighty consequences beyond the individual case. This is precisely what the Supreme Court meant when it alluded to federal prosecution that “would alter sensitive federal-state relationships, could overextend limited federal police resources, and might well produce situations in which the geographic origin of [participants], a matter of happenstance, would transform relatively minor state offenses into federal felonies.” Rewis, supra, 401 U.S. at 812, 91 S.Ct. at 1059.
V.
Faced with circumstances which Congress did not specifically intend to cover by the Travel Act, the courts must always revert to the precepts set forth in Rewis. In considering these, I am impressed that Ms. Currie, the only interstate traveller, was not herself indicted for violating the Travel Act, but rather was portrayed as a victim of the criminal activities of the appellants. Furthermore, other than the minimal, incidental and fortuitous use of interest facilities and travel in this case, the planning and execution of the offense was local. The criminal offense was not shown to require the full federal prosecutorial facilities which are capable of responding to modern, sophisticated national or international crime beyond the reach of local police and district attorneys. The federal prosecutor was not shown to have committed his office to investigate and prosecute all similar types of future activity. I would conclude that there was not a sufficient nexus between the unlawful activity and the interstate travel or use of interstate facilities, nor was the unlawful activity of the scope comprehended by the Travel Act. Therefore no federal jurisdiction existed. I would reverse the convictions with a direction to dismiss the indictment.

. 18 Pa.C.S.A. § 903.


. 18 Pa.C.S.A. §§ 3923, 4702.


. 18 U.S.C. § 1952 provides in relevant part:
(a) Whoever travels in interstate or foreign commerce or uses any facility in interstate or foreign commerce, including the mail, with intent to . . . (3) . . . promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying on, of any unlawful activity, and thereafter performs or attempts to perform any of the acts specified [above], shall be fined not more than $10,000 or imprisoned for not more than five years, or both.
(b) As used in this section “unlawful activity” means (1) any business enterprise involving gambling, liquor . . . , narcotics or controlled substances . . . , or prostitution offenses . . . , or (2) extortion, bribery, or arson in violation of the laws of the State in which committed or of the United States.


. The phrase is from Cardozo:
[T]he work of deciding cases in accordance with precedents that plainly fit them is a process similar in its nature to that of deciding cases in accordance with a statute. It is a process of search, comparison, and little more. Some judges seldom get beyond that process in any case. Their notion of their duty is to match the colors of the case at hand against the colors of many sample cases spread out upon their desk. The sam-pie nearest in shade supplies the applicable rule. But, of course, no system of living law can be evolved by such a process, and no judge of a high court, worthy of his office, views the function of his place so narrowly. If that were all there was to our calling, there would be little of intellectual interest about it. The man who had the best card index of the cases would also be the wisest judge.
B. Cardozo, The Nature of the Judicial Process, 20-21 (1921).


. See United States v. Archer, supra, 486 F.2d at 679-80.


. “If the language of a statute be plain, admitting of only one meaning, the Legislature must be taken to have meant and intended what it has plainly expressed, and whatever it has in clear terms enacted must be enforced though it should lead to absurd or mischievous results.” Lord Atkinson, in Vacher & Sons Ltd. v. London Society of Compositors, [1913] A.C. 107, 121-22 (House of Lords).


. Ruff, Federal Prosecution of Local Corruption: A Case Study in the Making of Law Enforcement Policy, 65 Georgetown L.J. 1171, 1209-10 (1977).


. Indeed, using the majority’s test, federal jurisdiction would have vested in United States v. Altobella, supra; United States v. Archer, supra, United States v. McCormick, 442 F.2d 316 (7th Cir. 1971); United States v. Presley, 478 F.2d 163 (5th Cir. 1973); United States v. Isaacs, 493 F.2d 1124 (7th Cir.), cert. denied, 417 U.S. 976, 94 S.Ct. 3183, 41 L.Ed.2d 146 (1974).


. I have drawn from the perceptive observations of Professor Charles F. C. Ruff, former Director, Watergate Special Prosecution Force, now Assistant Deputy Attorney General of the United States. See Ruff, supra note 7, at 1213.